internal_revenue_service department of the treasury index number 280g washington dc number release date person to contact telephone number refer reply to cc ebeo br4 - plr-115149-99 date date acquiring acquiring sub target date w date x b c d corp a corp b corp c e f g h i j plr-115149-99 k l m n this is in response to your letter of date requesting rulings under sec_280g and sec_4999 of the internal_revenue_code specifically you requested a ruling whether under the facts outlined below there will be a change in the ownership or effective_control of target or in the change in the ownership of a substantial portion of the assets of target within the meaning of sec_280g of the code the facts as submitted are set forth below acquiring and target are both widely-held publicly traded corporations on date w acquiring and target entered into a merger agreement which was approved by the shareholders of both acquiring and target immediately prior to the merger acquiring had outstanding b shares of common_stock held by approximately c shareholders and options to acquire d shares of acquiring stock immediately prior to the merger corp a corp b corp c held more than five percent of the stock of target their holdings were e f and g percent respectively only corp a had a greater than five percent interest in acquiring following the merger target had outstanding h shares of common_stock held by approximately i shareholders and options to acquire j shares of target stock pursuant to the merger agreement acquiring sub a newly formed subsidiary of acquiring merged with and into target the separate corporate existence of acquiring sub ceased and target became a wholly-owned subsidiary of acquiring pursuant to the merger agreement each share of target’s common_stock was converted into the right to receive k shares of acquiring common_stock the merger was consummated on date x following the merger the pre-merger acquiring shareholders owned approximately l percent of acquiring the pre-merger target shareholders owned approximately m percent of acquiring all outstanding options have been treated as stock for purposes of sec_280g of the code the board_of directors of acquiring following the merger consists of n individuals half are former acquiring directors and half are former target directors the pre-merger target board_of directors agreed to and fully endorsed the post-merger acquiring board_of directors plr-115149-99 as a result of the merger certain payments were made to executives of target all of target’s outstanding_stock options that had not yet become exercisable became fully exercisable on the effective date of the merger certain executives of target held restricted_stock which vested upon the merger sec_280g of the code provides that no deduction will be allowed for any excess_parachute_payment sec_280g defines the term excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment sec_280g of the code defines the term parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change i in the ownership or effective_control of the corporation or ii in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual which are contingent on such change equals or exceeds an amount equal to three times the base_amount sec_280g of the code generally provides that all members of the same affiliated_group as defined in sec_1504 determined without regard to sec_1504 shall be treated as one corporation for purposes of sec_280g sec_4999 of the code imposes on any person who receives an excess_parachute_payment a tax equal to percent of the amount of the payment sec_1_280g-1 of the proposed income_tax regulations q a sec_27 sec_28 and sec_29 published in the federal_register on date fed reg big_number provides guidance concerning when a corporation will be considered to have undergone a change in ownership or effective_control or a change in the ownership of a substantial portion of its assets q a a provides that a change in the ownership or control of a corporation occurs on the date that any one person or more than one person acting as a group acquires ownership of stock of the corporation that together with stock held by such person or group possesses more than percent of the total fair_market_value or total voting power of the stock of such corporation q a b provides that persons will not be considered to be acting as a group merely because they happen to purchase or own stock of the same corporation at the same time or as a result of the same public offering however persons will be considered to be acting as a group if they are owners of an entity that enters into a merger consolidation purchase or acquisition of stock or similar_business transaction with the corporation q a c provides that sec_318 shall apply in determining stock ownership example of q a deals with a corporate merger there corporation p merged into corporation o and the shareholders of p received o stock in exchange for plr-115149-99 their p stock the example concludes that because the p shareholders received a greater than percent interest in o o experienced a change in ownership by implication the example concludes that p did not experience such a change q a a provides in part that a change_of effective_control of a corporation is presumed to occur on the date that either any one person or more than one person acting as a group acquires or has acquired during the 12-month_period ending on the date of the most recent acquisition by such person or persons ownership of stock of the corporation possessing percent or more of the total voting power of the stock of such corporation or a majority of the members of the corporation’s board_of directors is replaced during any 12-month_period by directors whose appointment or election is not endorsed by a majority of the members of the corporation’s board_of directors prior to the date of the appointment or election the presumption of q a a and may be rebutted by establishing that the acquisition or acquisitions of the corporation’s stock or the replacement of the majority of the members of the corporation’s board_of directors does not transfer the power to control directly or indirectly the management and policies of the corporation from any one person or more than one person acting as a group to another person or group q a c contains the same language as q a b concerning when persons will be considered to be acting as a group q a d contains the same language as q a c concerning the application of sec_318 it has been represented that immediately following the merger the pre-merger target shareholders will own more than percent of the total fair_market_value and total voting power of the outstanding acquiring stock acquiring will own percent of the total voting power of the outstanding_stock of target viewing the merger from acquiring’s perspective acquiring surrendered potential ownership or control when it issued its stock to target's shareholders in consideration for target stock since target’s shareholders acquired sufficient stock value and voting power due to this transaction acquiring experienced a change_of_ownership under q a viewing the merger from target’s perspective all of target's stock was transferred to acquiring in consideration for the issuance of acquiring stock to target shareholders which resulted in acquiring receiving a greater than percent voting interest in target accordingly under q a it is presumed that target experienced a change in effective_control the facts submitted here indicate that the pre-merger acquiring shareholders will not act in a concerted way to control the management and policies of the post-merger corporations acquiring and target the facts also indicate that the post-merger acquiring board_of directors was endorsed by a majority of the pre-merger target board_of directors plr-115149-99 accordingly based strictly on the information submitted and acquiring’s representations set forth above we rule as follows provided that after the merger the pre-merger acquiring shareholders do not act in a concerted way to control the management and policies of the post-merger corporations the merger will not cause a change in the ownership or effective_control of target nor will it cause a change in the ownership of a substantial portion of target’s assets within the meaning of sec_280g of the code the provisions of sec_280g of the code do not apply to any payments that are received by employees or former employees of target and its subsidiaries that are contingent upon the merger the provisions of sec_4999 of the code do not apply to any payments that are received by employees or former employees of target and its subsidiaries that are contingent upon the merger except as specifically ruled on above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion was requested and none is expressed regarding the federal_income_tax consequences of the merger described above this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent that the regulations are inconsistent with any conclusion in the ruling however when the criteria in section dollar_figure of revproc_2000_1 2000_1_irb_4 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to acquiring sincerely yours robert b misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for purposes
